UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7620


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TYRONE F. WEBB,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:93-cr-0007-CMC-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone F. Webb, Appellant Pro Se.       Stacey Denise Haynes,
Assistant United States Attorney, James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone F. Webb appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006) and denying his motion for reconsideration.                         We affirm.

Because   the        amendment      in     question    did    not    lower      Webb’s

Guidelines     sentence,     we     find    the    district   did   not    abuse   its

discretion denying the motion.                    United States v. Goines, 357

F.3d   469,    478    (4th   Cir.    2004)      (stating    standard      of   review).

Accordingly, we affirm the district court’s order.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the    materials       before   the    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2